UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4771


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SONYA CHARISSE DOUGLAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00073-RJC-1)


Submitted:    March 23, 2009                 Decided:   April 14, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Cecilia
Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Kenneth Michel Smith, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sonya Charisse Douglas pleaded guilty to making false

statements        in    violation          of   18    U.S.C.   § 1001(1)(2)     (2006).

Douglas    was     sentenced          to    five     months’   imprisonment    and    now

appeals.     Her attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), challenging Douglas’ sentence,

but stating that there are no meritorious issues for appeal.

Douglas was informed of her right to file a pro se supplemental

brief but did not do so.                  We affirm.

             In        the     Anders       brief,     counsel    questions     whether

Douglas’      sentence               is      procedurally        and      substantively

unreasonable.            Appellate courts review a sentence imposed by a

district     court           for    reasonableness,        applying      an   abuse    of

discretion standard.                Gall v. United States, 128 S. Ct. 586, 597

(2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).     The court must:

      first ensure that the district court committed no
      significant procedural error, such as failing to
      calculate (or improperly calculating) the Guidelines
      range, treating the Guidelines as mandatory, failing
      to   consider  the   [18  U.S.C.]   § 3553(a) [(2006)]
      factors, . . . or failing to adequately explain the
      chosen sentence--including an explanation for any
      deviation from the Guidelines range.”

Gall, 128 S. Ct. at 597.                   If there are no procedural errors in

the   sentencing,             the     appellate        court   then      considers    the

substantive reasonableness of the sentence.                        Id.     “Substantive


                                                2
reasonableness review entails taking into account the ‘totality

of the circumstances, including the extent of any variance from

the Guidelines range.’”               Pauley, 511 F.3d at 473 (quoting Gall,

128 S. Ct. at 597).                  If a sentence is within the Guidelines

range,    an    appellate        court    may    presume    that    the    sentence     is

reasonable.         Id.

               We   have       reviewed   the    record     and   conclude     that    the

district court committed no error in sentencing Douglas.                               The

court properly calculated the Guidelines range, considered the

§ 3553(a) factors, and adequately explained the chosen sentence.

Furthermore,         we        conclude     that     Douglas’      within-Guidelines

sentence also is substantively reasonable.

               We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for     appeal.           We    therefore    affirm    Douglas’         conviction     and

sentence.       This court requires that counsel inform Douglas, in

writing,    of      the    right     to   petition    the    Supreme      Court   of   the

United States for further review.                    If Douglas requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Douglas.

               We dispense with oral argument because the facts and

legal    contentions           are   adequately    presented       in    the   materials

                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4